Citation Nr: 1002399	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-27 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the reduction from 30 percent to 0 percent for 
service-connected bilateral hearing loss was appropriate.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active duty for training in the Army National 
Guard from June 1962 to December 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

The medical evidence of record does not establish that there 
was an actual improvement in the Veteran's service-connected 
bilateral hearing loss or that an improvement in the 
Veteran's ability to function had occurred.


CONCLUSION OF LAW

The 30 percent rating previously in effect for bilateral 
hearing loss was not properly reduced, and the criteria for 
restoration of the 30 percent rating are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 3.385, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants restoration of the 30 
percent disability rating for service-connected bilateral 
hearing loss, which represents a complete grant of the 
benefit sought on appeal.  Thus, no discussion of VA's duty 
to notify and assist is necessary.

By way of a January 2007 rating decision, the RO initially 
awarded service connection for bilateral hearing loss 
evaluated as 30 percent disabling effective August 31, 2006 
(the date of the Veteran's claim for service connection).  

In an April 2008 rating decision, the RO reduced the 
disability rating for the Veteran's service-connected 
bilateral hearing loss from 30 percent to 0 percent.  The 
reduction was effective on November 21, 2007, the date the 
Veteran's claim for an increased disability rating was 
received.

The Veteran essentially contends that his service-connected 
bilateral hearing loss has not improved to warrant the 
reduction in rating.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  See 
38 U.S.C.A. § 1155.  See also Greyzck v. West, 12 Vet. App. 
288, 292 (1999) and cases cited therein.  Procedurally, where 
a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  The veteran is also to be informed that he 
may request a predetermination hearing, provided that the 
request is received by VA within 30 days from the date of the 
notice.  If no additional evidence is received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. § 
3.105(e).

However, applicable to the present case, VA's General Counsel 
has held that the provisions of 38 C.F.R. § 3.105(e) do not 
apply where there is no reduction in the amount of 
compensation payable.  VAOPGCPREC 71-91 (Nov. 1991), see also 
VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this 
regulation is only applicable where there is both a reduction 
in evaluation and a reduction or discontinuance of 
compensation payable.  

The April 2008 rating decision that reduced the evaluation 
for bilateral hearing loss did not result in a reduction of 
the payment of compensation benefits.  In that rating 
decision, the RO also granted service connection for status 
post left knee arthroplasty evaluated as 60 percent; and 
service connection for left ankle strain evaluated as 10 
percent disabling.  The effective date of these evaluations 
was November 21, 2007, the same day as the reduction for 
bilateral hearing loss.  As a result, the Veteran's combined 
evaluation actually increased from 60 percent to 80 percent.  
See 38 C.F.R. § 4.25 (combined ratings table) and 38 C.F.R. 
§ 4.26 (bilateral factor).  In cases such as this one, where 
the evaluation of a specific disability is reduced but the 
amount of compensation is not reduced because of a 
simultaneous increase in the evaluation of one or more other 
disabilities, § 3.105(e) is not applicable.  See also Stelzel 
v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding 
that VA was not obligated to provide a Veteran with sixty 
days notice before making a disability ratings decision 
effective if the decision did not reduce the overall 
compensation paid to the Veteran).  Therefore, the reduction 
ordered in the April 2008 rating decision of the rating for 
service-connected bilateral hearing loss is not deemed 
improper on the basis that the RO did not comply with the 
procedural requirements of 38 C.F.R. § 3.105(e).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  VA benefits recipients, however, may be 
afforded greater protections under 38 C.F.R. § 3.344(a) & 
(b), which sets forth the requirements for reduction of 
ratings in effect for five years or more.  The requirements 
prescribe that only evidence of sustained material 
improvement under the ordinary conditions of life, as shown 
by full and complete examinations, can justify a reduction.  
These provisions also prohibit a reduction on the basis of a 
single examination.  See Brown v. Brown, 5 Vet. App. 413, 
417-18 (1995). 

However, with respect to other disabilities that are likely 
to improve (i.e., those in effect for less than five years), 
re-examinations disclosing improvement in disabilities will 
warrant a rating reduction.  38 C.F.R. § 3.344(c).  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. 
at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 
38 C.F.R. 3.344(c).

In the present case, the previous rating had been in effect 
for less than five years.  In particular, the 30 percent 
rating for the Veteran's bilateral hearing loss was assigned 
effective in August 2006 and was reduced to 0 percent 
effective in November 2007.  Accordingly, the provisions of 
38 C.F.R. § 3.344(a) and (b) do not apply in this case.  

Finally, in determining whether a reduction was proper, the 
Board must focus upon evidence available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered in the context of 
evaluating whether the condition had actually improved.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It 
should be emphasized, however, that such after-the-fact 
evidence may not be used to justify an improper reduction.  

The Veteran's hearing loss is rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  VA disability compensation for 
impaired hearing is derived from the application in sequence 
of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table 
VII.  Table VI correlates the average pure tone sensitivity 
threshold (derived from the sum of the 1000, 2000, 3000, and 
4000 Hertz thresholds divided by four) with the ability to 
discriminate speech, providing a Roman numeral to represent 
the correlation.  Each Roman numeral corresponds to a range 
of thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  The assignment of 
a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The medical evidence of record at the time of the reduction 
consisted of a July 2006 VA Audiology consult note, a January 
2007 VA examination report and a January 2008 VA examination 
report.

On audiometric testing in July 2006, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
60
75
65
59
LEFT
30
65
80
80
64

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 68 percent in the left ear; 
however, it is not clear whether the Maryland CNC list was 
solely used in testing the Veteran.  The assessment was mild 
to severe sensorineural hearing loss bilaterally.  As a 
result of this evaluation, the Veteran was fitted with 
hearing aids.

Audiometric testing during VA examination in January 2007 
demonstrated pure tone thresholds, in decibels, were as 
follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
65
75
75
64
LEFT
40
70
85
95
73

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 56 percent in the left ear 
with the Maryland CNC word list.  The assessment was 
sensorineural hearing loss bilaterally.  

Audiometric testing during VA examination in January 2008 
demonstrated pure tone thresholds, in decibels, were as 
follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
60
70
70
59
LEFT
35
65
80
90
68

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear 
with the Maryland CNC word list.  The assessment was moderate 
to severe sensorineural hearing loss bilaterally.  

In addition to the above evidence, the Veteran has submitted 
additional VA Audiology treatment notes from September to 
October of 2008.  The Board notes that the Veteran submitted 
these treatment records directly to the Board; thus, the RO 
has not reviewed them in the first instance.  However, given 
the Board's grant of restoration of the 30 percent disability 
rating, it finds that it may proceed to consider this 
evidence without RO review.  See 38 C.F.R. § 20.1304 (c) (Any 
pertinent evidence submitted by the veteran or his 
representative before the Board but not considered by the 
agency of original jurisdiction (AOJ) must be referred to the 
AOJ for review unless the veteran or his representative 
waives, in writing, such right to AOJ review or the Board 
determines that the benefit(s) to which the evidence relates 
may be fully allowed on appeal without such referral.).  

The Veteran underwent follow up audiometric evaluation in the 
VA Audiology Clinic in September 2008.  Audiometric testing 
demonstrated pure tone thresholds, in decibels, were as 
follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
60
70
70
59
LEFT
35
65
80
100
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 68 percent in the left ear; 
however, it is not clear whether the Maryland CNC list was 
solely used in testing the Veteran.  The assessment was 
moderate to severe sensorineural hearing loss bilaterally.  
The audiologist conducting the evaluation stated that there 
has not been a significant change in hearing since previous 
evaluation in 2006.  

The Board notes that the pure tone thresholds demonstrated on 
examination in January 2008 are fairly consistent with the 
prior and subsequent testing conducted in July 2006, January 
2007 and September 2008.  However, the speech audiometry 
results at the January 2008 VA examination were vastly 
different from the results of the other speech audiometry 
tests.  According to the January 2008 results, the Veteran 
has perfect to near-perfect word recognition compared to the 
other speech audiometry results, which indicated fair/good to 
poor (right ear and left ear, respectively) word recognition.  
A review of these reports does not reveal any apparent reason 
for this disparity.  

Moreover, the Board finds the speech audiometry results are 
inconsistent with the January 2008 examiner's assessment that 
the Veteran has moderate to severe sensorineural hearing loss 
and the Veteran's report of having difficulty hearing and 
understanding speech all the time and wearing binaural 
hearing aids.  It is hard to comprehend how someone with the 
degree of hearing loss such as the Veteran (as shown on pure 
tone audiometry and indicated by the examiner's assessment) 
would have perfect to near-perfect speech recognition.    

Thus, the speech audiometry results from January 2008 appear 
to be an aberration and, thus, the RO's reliance upon them to 
reduce the Veteran's disability rating was probably 
misplaced.  Furthermore, in reviewing the entire history of 
the Veteran's bilateral hearing loss, the Board finds that 
the evidence of record does not reflect an actual improvement 
in the Veteran's bilateral hearing loss or an improvement in 
the Veteran's ability to function has occurred.  This finding 
is further supported by the September 2008 VA Audiology 
Consult note indicating there has been no significant 
improvement in the Veteran's bilateral hearing loss.  See 
Dofflemyer v. Derwinski, supra (post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved).  

For these reasons, the Board finds that the reduction in 
rating from 30 percent to 0 percent for the Veteran's 
service-connected bilateral hearing loss was improper.  
Consequently, the Veteran's appeal is granted and the 30 
percent disability rating is restored effective November 21, 
2007.


ORDER

The April 2008 reduction of the rating for the Veteran's 
bilateral hearing loss was improper, and the 30 percent 
disability rating is restored, effective November 21, 2007.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


